Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 4 May 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond May 4. 1792
          
          I have found it more convenient to send you a bill for the money you were so kind as to pay for me, than a Hhd. of Tobacco; allmost every Hhd. of mine, having been considerably damaged in their passage down the river, by heavy rains. Yours I am much afraid has allso been injured.
          I feel myself disposed to continue your debtor rather than make such an ordinary return as my thanks for this addition to the many favors you have conferd on me. I must add to the number by requesting you to send Patsy a copy of Lavaters Moral Aphorisms. I left her and Ann  well eight days since.—I have the bonds for Mr. Eppes with me and shall have the satisfaction of delivering them at Eppington in a few days.—I am Dear Sir Your most sincere friend & obedt. Servt.,
          
            Thos. Mann Randolph
          
        